EXAMINER'S AMENDMENT
A minor Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claim

	Regarding claim 1, (currently amended) A method comprising: 
providing for operation of a device in a locked state; defining at least two unlocking user inputs having different input types, the respective input types of the at least two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device from the locked state; 
receiving an unlocking user input indicative of an unlock operation; 
determining an unlocking input type of the unlocking user input; in response to receiving the unlocking user input of any of the at least two unlocking user inputs, transitioning a state of the device from the locked state to an unlocked state; 
in an instance the unlocking user input is of a first input type, in the unlocked state, responsive to receiving the unlocking user input, responding to subsequent inputs of the first input type, and precluding responsiveness to other inputs of all of the other of [[
in an instance the unlocking user input is of a second input type, in the unlocked state, responsive to receiving the unlocking user input, responding to subsequent inputs of the second input type, and precluding responsiveness to other inputs of all of the other of [[of the respective input types of the at least two unlocking inputs for unlocking the device from the locked state that are not of the second input type.

Regarding claim 32, (currently amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: provide for operation of a device in a locked state; 
define at least two unlocking user inputs having different input types, the respective input types of the at least two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device from the locked state; 
receive an unlocking user input indicative of an unlock operation; 
determine an unlocking input type of the unlocking user input; in response to receiving the unlocking user input of any of the at least two unlocking user inputs, transition a state of the device from the locked state to an unlocked state;  
in an instance the unlocking user input is of a first input type, in the unlocked state, responsive to receiving the unlocking user input, respond to subsequent inputs of the first input type, and preclude responsiveness to other inputs of all of the other of [[
in an instance the unlocking user input is of a second input type, in the unlocked state, responsive to receiving the unlocking user input, respond to subsequent inputs of the second input type, and preclude responsiveness to other inputs of all of the other of [[of the respective input types of the at least two unlocking inputs for unlocking the device from the locked state that are not of the second input type.

Regarding claims 39, (Currently Amended) A computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: 
provide for operation of a device in a locked state; 
define at least two unlocking user inputs having different input types, the respective input types of the at least two unlocking user inputs comprising at least one of motion input, audio input, or touch input, wherein the device is responsive to all of the at least two unlocking user inputs for unlocking the device from the locked state; 
receive an unlocking user input indicative of an unlock operation; 
determine an unlocking input type of the unlocking user input; in response to receiving the unlocking user input of any of the at least two unlocking user inputs, transition a state of the device from the locked state to an unlocked state; 
in an instance the unlocking user input is of a first input type, in the unlocked state, responsive to receiving the unlocking user input, respond to subsequent inputs of the first input type, and preclude responsiveness to other inputs of all of the other of [[
in an instance the unlocking user input is of a second input type, in the unlocked state, responsive to receiving the unlocking user input, respond to subsequent inputs of the second input type, and preclude responsiveness to other inputs of all of the other of [[of the respective input types of the at least two unlocking inputs for unlocking the device from the locked state that are not of the second input type.


Allowable Subject Matter
2.         Claims 1 and 26-43 are allowed.

3.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 11/22/2021]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “in an instance the unlocking user input is of a first input type, in the unlocked state, responsive to receiving the unlocking user input, responding to subsequent inputs of the first input type, and precluding responsiveness to other inputs of all of the other of at least two of the respective input types of the at least two unlocking inputs for unlocking the device from the locked state that are not of the first input type; and in an instance the unlocking user input is of a second input type, in the unlocked state, responsive to receiving the unlocking user input, responding to subsequent inputs of the second input type, and precluding responsiveness to other inputs of all of the other of at least two of the respective input types of the at least two unlocking inputs for unlocking the device from the locked state that are not of the second input type” as to claims 1, 32 and 39. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628